Case 4:19-cv-00402-ALM Document 272-4 Filed 03/14/21 Page 1 of 3 PageID #: 16569




                    EXHIBIT 4
Case 4:19-cv-00402-ALM Document 272-4 Filed 03/14/21 Page 2 of 3 PageID #: 16570
                                                                              1
1                      UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
2                            SHERMAN DIVISION

3
     RESMAN, LLC                        :       DOCKET NO. 4:19CV402
4                                       :
     VS.                                :       SHERMAN, TEXAS
5                                       :
     KARYA PROPERTY MANAGEMENT          :       NOVEMBER 2, 2020
6    SCARLET INFOTECH, INC.             :       MORNING SESSION

7

8                         TRANSCRIPT OF TRIAL
                 BEFORE THE HONORABLE AMOS L. MAZZANT,
9               UNITED STATES DISTRICT JUDGE, AND A JURY

10   APPEARANCES:

11   FOR THE PLAINTIFF:          MS. MARIA WYCKOFF BOYCE
                                 MS. CRISTINA ESPINOSA RODRIGUEZ
12                               MS. JILLIAN C. BECK
                                 HOGAN LOVELLS US LLP
13                               609 MAIN STREET
                                 SUITE 4200
14                               HOUSTON, TEXAS    77002

15                               MR. MIKE E. JONES
                                 POTTER MINTON
16                               110 N. COLLEGE, SUITE 500
                                 TYLER, TEXAS 75702
17

18   FOR THE DEFENDANT:          MR. MICHAEL ERNEST RIHARDSON
                                 MR. SEEPAN PARSEGHIAN
19                               BECK REDDEN, LLP
                                 1221 MCKINNEY, SUITE 4500
20                               HOUSTON, TEXAS    77010

21
                                 MR. RICHARD ALAN SAYLES
22                               MR. MARK DANIEL STRACHAN
                                 BRADLEY ARANT BOULT CUMMINGS
23                               4400 RENAISSANCE TOWER
                                 1201 ELM STREET
24                               DALLAS, TEXAS 75270

25
Case 4:19-cv-00402-ALM Document 272-4 Filed 03/14/21 Page 3 of 3 PageID #: 16571
                                                                             21
1    software.    They were just looking at screens.

2          And, indeed, Karya did give their user IDs and

3    passwords to Expedien, and they shouldn't have done that,

4    but they did.    But they had to in order for Expedien to do

5    their work, and it caused no harm to ResMan.

6          Finally, Arya's been in process for over two years.

7    It's not complete.     It's not in use externally or

8    internally.    It won't be used until this Court allows it to

9    be used.    Over 10,000 manhours have been spent on developing

10   it.   Over a million three has been spent thus far.         That is

11   not copying.    That's developing your own system.

12         So, in conclusion, Karya and Expedien did not copy.

13   Karya wanted a better and different system, and the

14   information used was not a trade secret of ResMan.          It was

15   information that's commonly available in the marketplace,

16   information belonging to Karya and publicly available

17   information.

18         Also, ResMan has a duty to protect what they claim is a

19   trade secret.    We're going to show you they didn't.         Their

20   screenshots and their program was publicly available in

21   demos, trade shows, YouTube and the like, and we'll get into

22   detail.

23               THE COURTROOM DEPUTY:     Your time is up.

24               MR. SAYLES:   So, in conclusion, there was no

25   damage and no harm at all to ResMan, and we look forward to
